Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
May 27, 2020 (the “Effective Date”), by and between Histogen Inc., a Delaware
corporation (“Employer”), and Susan A. Knudson (“Employee”).

RECITALS

WHEREAS, Employer desires to employ Employee as Executive Vice President and
Chief Financial Officer of Employer on the terms and conditions hereinafter set
forth; and

WHEREAS, Employee desires to be employed by Employer as Executive Vice President
and Chief Financial Officer on the terms and conditions hereinafter set forth.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein, Employee and Employer agree as
follows:

1. Employment Term. The term of this Agreement (the “Employment Term”) shall
commence on the Effective Date, and will continue until terminated as provided
in Section 7 below.

2. Scope of Employment.

(a) Position and Duties. Employee agrees that as of the Effective Date she shall
become an employee of Employer with the titles of “Executive Vice President” and
“Chief Financial Officer”. Employee further agrees that during the Employment
Term, she shall use her best efforts and her skills and experiences in the best
interests of Employer. Employee shall report to the Chief Executive Officer and,
on a dotted line basis, to the Board of Directors (the “Board”) of Employer and
perform the job duties and have the responsibilities and authority customarily
performed and held by an employee in her position or as otherwise may be
assigned or delegated to her by the Chief Executive Officer or the Board. Upon
Employee’s cessation of service as Employer’s Executive Vice President and Chief
Financial Officer, unless otherwise agreed between Employee and Employer in
writing, Employee will be deemed to have voluntarily resigned as a member of the
board of any subsidiary of Employer of which Employee is then a member and as an
officer of Employer or any of its subsidiaries of which Employee is an officer,
effective immediately. Except as may be mutually agreed between Employer and
Employee, Employee shall be based at Employer’s headquarters in San Diego,
California except for when business needs require Employee to travel.

(b) Exclusive Efforts. During Employee’s employment by Employer, Employee shall
render services to Employer exclusively, and shall not render, directly or
indirectly, any services or engage in business activities with any other person
or entity, either as an employee, employer, consultant, agent, principal,
partner, equityholder, corporate officer, director, or in any other individual
or representative capacity, without the prior written consent of

 

-1-



--------------------------------------------------------------------------------

the Board. Employee agrees to serve Employer faithfully, to execute to the best
of her abilities the duties of her position, and to devote her entire business
time, attention, and efforts to the interests and business of Employer.
Notwithstanding the foregoing, but subject at all times to the restrictions in
Sections 4 and 5, and subject to approval of the Board, not to be unreasonably
withheld, Employee shall not be restricted from participating as an advisor,
director or in similar capacities with charitable or professional organizations,
so long as such participation (i) complies with Employer’s written employment
policies, and (ii) does not materially interfere with the satisfaction of
Employee’s obligations hereunder. While employed by Employer, Employee shall
not, without the prior written consent of the Board, directly or indirectly,
whether as a partner, employee, creditor, shareholder, or otherwise, promote,
participate or engage in any activity or other business competitive with
Employer’s business. Notwithstanding the foregoing provisions of this
Section 2(b), Employee may (A) make passive investments of not more than one
percent (1%) of the outstanding shares of, or any other equity interest in, a
company listed on a national securities exchange or in an over-the-counter
securities market and Employee is not otherwise associated directly or
indirectly with such company or with any affiliate of such company and (B) serve
on the boards of directors of the companies and organizations set forth on
Schedule 1 hereto, and such investments or service shall not constitute a breach
of this Section 2(b).

(c) Compliance with Laws and Policies. Employee agrees at all times to strictly
adhere to all applicable laws, rules and regulations and with the written
policies and procedures of Employer in effect from time to time and provided to
Employee (to the extent such written policies and procedures are not
inconsistent with the terms of this Agreement).

(d) Representations and Covenants by Employee. Employee hereby represents and
warrants that: (i) Employee’s execution, delivery and performance of this
Agreement does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Employee is a party or by which Employee is bound, (ii) Employee is not a
party to or bound by any agreement or understanding of any type, whether written
or oral, or by any statutory or common law duty or obligation which, in any
case, would in any way restrict her ability to be employed by Employer or any
affiliate thereof, or Employee’s ability to compete freely with any other
person, (iii) Employee is not subject to or in breach of any nondisclosure
agreement, including any agreement concerning trade secrets or confidential
information owned by any other party, and (iv) Employee has the legal capacity
to execute this Agreement. There is no action or proceeding pending or, to
Employee’s actual knowledge, threatened against Employee that would prevent,
hinder or materially delay the performance by Employee of any of her obligations
hereunder. Employee further acknowledges that Employer has a legitimate business
interest in protecting the business, acquired goodwill, Trade Secrets, Records
and other Confidential Information, each capitalized term as defined on Exhibit
A hereto. Employee also acknowledges and recognizes the highly competitive
nature of the business of Employer.

3. Compensation and Benefits.

(a) Base Salary. Employer shall pay to Employee an annual base salary of Three
Hundred Fifty-Five Thousand Dollars ($355,000) (the “Base Salary”), minus taxes
and applicable withholdings, payable in accordance with Employer’s regularly
scheduled payroll policies. Base Salary will be subject to review and adjustment
in accordance with Employer’s normal performance review practices, but no less
frequently than annually. Effective as of the

 

-2-



--------------------------------------------------------------------------------

date of any change to Employee’s Base Salary, the Base Salary as so changed
shall be considered the new Base Salary for all purposes of this Agreement.

(b) Cash Incentive Bonus. Employee is eligible to receive an annual
discretionary bonus (“Cash Bonus”), paid after the close of the applicable
performance period based upon performance metrics established by the Board (or
any applicable committee thereof). The target amount of Employee’s Cash Bonus
will be 40% of the Base Salary (the “Target Cash Bonus”). The Cash Bonus, if
any, shall be paid to Employee but in no event shall the Cash Bonus be paid
after the the fifteenth (15th) day of the third (3rd) month following the close
of the Company’s fiscal year for which the Cash Bonus is payable. Except as set
forth in Sections 8(b), 8(c) or 8(d) of this Agreement, Employee shall not be
entitled to receive the Cash Bonus (and it shall not be deemed to be earned) if
she is not employed at the time that such bonus is paid.

(c) Equity Awards.

(i) Option Award. On, or as soon as reasonably practicable after, the Effective
Date, the Employer shall grant Employee under its 2020 Incentive Award Plan (the
“Plan”) a stock option to purchase shares of Employer’s common stock
representing one percent (1%) of Employer’s Fully Diluted Capitalization (the
“Option Award”). The Option Award will vest as to one- fourth (1/4th) of the
shares subject to the Option Award one (1) year after the Effective Date, and as
to one thirty-sixth (1/36th) of the remaining shares subject to the Option Award
monthly thereafter, in each case, subject to Employee continuing to provide
services to Employer through the relevant vesting dates.

(ii) Terms of Option Award. The exercise price per share of the Option Award
will be Fair Market Value, as defined in the Plan, of Employer’s common stock on
the date of grant. The term of the Option Award shall be ten (10) years, subject
to earlier expiration as provided in the Plan and Option Agreement. The Option
Award shall be in all respects subject to the Plan and applicable award
agreement, which Executive will be required to execute as a condition of receipt
of the Option Award (the “Option Agreement”). The terms and conditions upon
which the Option Award may be exercised, including, if at all, after termination
of Employee’s employment or service, are governed by the Plan and the Option
Agreement.

(iii) Future Awards. Employee will continue to be eligible to receive such other
long-term incentive awards as determined by the Board in its sole discretion.

For purposes of this Agreement, “Fully Diluted Capitalization” includes all
outstanding shares of Employer’s capital stock, on a fully-diluted basis,
determined under the treasury stock method. For purposes of Section 3(c)(i),
Fully Diluted Capitalization will be determined by the Board in its sole
discretion.

(d) Paid Time Off and Benefits. During the Employment Term, Employee shall
receive personal time off (“PTO”) benefits consistent with such benefits
currently offered to Employer’s executives and any Employer’s policies as in
effect from time to time. In addition, during the Employment Term, Employee
shall be eligible to participate in the employee benefit plans maintained by
Employer and generally available to similarly situated employees of Employer,
subject in each case to the generally applicable terms and conditions of the
plan in

 

-3-



--------------------------------------------------------------------------------

question and to the determinations of any person or committee administering such
employee benefit plan. Employer reserves the right to cancel or change the
employee benefit plans and programs it offers to its employees at any time.

(e) Expense Reimbursement. Employer shall reimburse Employee for reasonable and
necessary actual out-of-pocket business expenses incurred by Employee in
connection with the performance of her duties hereunder; provided, that (i) such
expenses were incurred in accordance with Employer’s policies, including any
required pre-approvals thereunder, and (ii) Employee timely provides proper
documentation and receipts prior to being entitled to any reimbursement for such
amounts.

4. Trade Secrets, Confidential Information.

(a) Employee acknowledges that, during her employment with Employer she will
acquire Trade Secrets and other Confidential Information (as defined in Exhibit
A attached hereto), including information relating to the business of Employer,
business methods, customers and suppliers. Employer considers the identity of
customers and suppliers of Employer’s business, the contact person for those
customers and suppliers, and any other information related to business conducted
between such persons and Employer to be Trade Secrets and, as such, the
confidential, sole and exclusive property of Employer.

(b) Employee understands that all Records (as defined in Exhibit A hereto) also
constitute Confidential Information (and may constitute Trade Secrets) of
Employer, and that her obligations continue at all times during and after her
employment. These Records do not become any less confidential or proprietary to
Employer because Employee may commit some of them to memory or because she may
otherwise maintain them outside of Employer’s offices.

(c) Employee shall not, at any time during the term of her employment or after
the termination of her employment, disclose to others, either directly or
indirectly, or take or use for Employee’s own purposes or the purposes of
others, either directly or indirectly, any Trade Secret or any Confidential
Information of Employer. Employee understands and acknowledges that this
obligation applies not only to technical information and customer information,
but also to any business information that Employer treats as confidential.
Employee agrees that all Confidential Information of Employer is to be used by
her solely and exclusively for the purpose of conducting business on behalf of
Employer or its affiliated companies. If Employee resigns or is terminated from
her employment for any reason, she agrees to immediately return all Confidential
Information, including Confidential Information maintained by her in her office,
personal electronic devices, and/or at home.

(d) Employee agrees to keep the terms of this Agreement confidential and shall
not disclose any terms herein except to Employee’s spouse, if applicable,
attorneys or tax preparer or other professional advisors to whom such disclosure
is necessary to effectuate the purposes for which Employee has consulted such
professional advisors, or as required by law. Employee shall inform all future
employers that Employee is bound by this confidentiality provision.

(e) Notwithstanding anything to the contrary contained herein, this

 

-4-



--------------------------------------------------------------------------------

Agreement does not prohibit Employee from exercising her legal rights under
applicable law, including but not limited to reporting what she reasonably and
in good faith believes are possible violations of applicable law or regulation
to any governmental agency or self-regulatory organization (such as but not
limited to the Department of Justice, the Securities and Exchange Commission,
the National Labor Relations Board, the Congress, and any agency Inspector
General, or any other similar state agency), or making other disclosures that
are protected under the whistleblower provisions of applicable law or
regulation. Employee does not need Employer’s prior authorization to make any
such report or disclosure, nor is Employee required to notify Employer that
Employee has made any such report or disclosure. Furthermore, nothing herein is
intended to prohibit Employee from cooperating in an investigation conducted by
such a governmental agency or to otherwise limit her right, if any, to receive
an award for information provided to any governmental agency or entity.
Notwithstanding anything to the contrary contained herein, Employee will not be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Employee files a lawsuit for retaliation by
Employer for reporting a suspected violation of law, Employee may disclose
Employer’s trade secrets to Employee’s attorney and use the trade secret
information in the court proceeding if Employee: (x) files any document
containing the trade secret under seal; and (y) does not disclose the trade
secret, except pursuant to court order.

5. Nonsolicitation; Non-Disparagement.

(a) Nonsolicitation. To the fullest extent permitted under applicable law,
during the period commencing on the date of this Agreement and continuing until
the first anniversary of the date when Employee’s employment is terminated for
any reason, Employee shall not directly or indirectly, personally or through
others, solicit, recruit or attempt to solicit or recruit (on Employee’s own
behalf or on behalf of any other person or entity) either (a) any employee or
any consultant of Employer or any of Employer’s affiliates or (b) the business
of any customer of Employer or any of Employer’s affiliates on whom Employee
called or with whom Employee became acquainted during her employment, if
Employee is using confidential or proprietary information of Employer to
effectuate the solicitation of any such customer. Employee represents that she
(i) is familiar with the foregoing covenant not to solicit, and (ii) is fully
aware of her obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

(b) Non-Disparagement. For the consideration herein provided, Employee agrees
not to intentionally make any such statements that disparage or defame in any
manner, whether directly or indirectly, Employer, its affiliates, officers,
directors, employees, products or services following termination of employment.

(c) Survival. Employee hereby acknowledges and agrees that given the knowledge
she will acquire during her employment with Employer, including knowledge
regarding the strategy, products, customers and goodwill of the business and
assets of Employer, it is of paramount importance to Employer that this
Agreement contains enforceable restrictive covenants, such that Employer is
willing to provide Employee with the compensation and benefits described in this
Agreement for her adherence to such covenants following the

 

-5-



--------------------------------------------------------------------------------

termination of her employment, regardless of the reason for her termination.
Accordingly, Employee agrees that Sections 4, 5 and 6 shall survive the
termination of this Agreement.

6. Remedies Upon Breach. Employee hereby acknowledges and agrees that the
services to be rendered by her to Employer are of a special and unique
character, which gives this Agreement a peculiar value to Employer. Employee
further acknowledges and agrees that a breach or threatened breach by her of any
of the provisions contained in Section 4 or Section 5 will cause irreparable
injury to Employer. Employee therefore agrees that, in addition to any other
right or remedy Employer may have, Employer shall be entitled to a temporary
restraining order and to a preliminary and permanent injunction enjoining or
restraining the breach or threatened breach of Section 4 or Section 5 by
Employee, without the necessity of proving the inadequacy of monetary damages or
the posting of any bond or security. Employee further agrees that Employer shall
have the right to have the provisions of Section 4 and Section 5 specifically
enforced and to require Employee to account for and pay over to Employer all
compensation, profits, moneys, accruals, increments or other benefits derived or
received by Employee as the result of any transactions constituting a breach of
such provisions.

7. Termination.

(a) Employment at Will. Employee’s employment shall be “at will,” meaning that
either Employee or Employer shall be entitled to terminate Employee’s employment
at any time and for any reason, with or without Cause (as defined below) upon
fifteen (15) days written notice. This Agreement shall constitute the full and
complete agreement between Employee and Employer on the “at-will” nature of
Employee’s employment, which may only be changed in an express written agreement
signed by Employee and an authorized officer of Employer.

(b) Rights Upon Termination. Except as expressly provided in Section 8, upon the
termination of Employee’s employment with Employer, Employee shall only be
entitled to the accrued but unpaid Base Salary due to her through the date of
termination, any earned but unused PTO through the date of termination in
accordance with Employer’s PTO policy, any vested benefits under Employer’s
welfare and pension benefit plans (other than any severance plans) pursuant to
the terms of such plans, and any unreimbursed business expenses incurred by
Employee in accordance with this Agreement and Employer’s expense policies.

8. Payments and Obligations Upon Termination

(a) Termination for Cause, Voluntary Termination, Death or Disability. If this
Agreement terminates prior to the end of the Employment Term due to Employer’s
termination of Employee for Cause, Employee’s resignation other than for Good
Reason (as defined below), Employee’s death or Employee’s Disability (as defined
below), then except as provided in Section 7(b), Employee agrees that she shall
not be eligible for any additional compensation or benefits.

(b) Termination without Cause or Employee’s Resignation for Good Reason. If
Employer terminates Employee for a reason other than Cause, death or Disability,
or Employee resigns for Good Reason, then, subject to Section 8(f) on or
following the first anniversary of the Effective Date, Employee shall be
entitled to the payments set forth in Section 7(b) and the following from
Employer:

 

-6-



--------------------------------------------------------------------------------

(i) Payment, over a 12-month period following termination of employment, of
continuing compensation equal to twelve (12) months of the Base Salary and
Target Cash Bonus, payable in equal installments in accordance with Employer’s
then-current payroll policies and practices; and

(ii) the Cash Bonus (if any) accrued, and unpaid, as of the date of termination
for the calendar year prior to the calendar year in which the termination
occurs, payable when bonuses are otherwise payable by the Company; and

(iii) the pro rata portion (as determined based on the number of days that
Employee was employed during a calendar year divided by 365) of Employee’s
Target Cash Bonus for the calendar year in which the termination occurs (the
“Pro Rata Bonus”), payable on the Payment Date (as defined below); and

(iv) if Employee elects continuation coverage pursuant to COBRA within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will provide Executive reimbursement of the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination) until the earlier of (A) an expiration of a period
of twelve (12) months following the date of termination or (B) the date upon
which Executive and/or Executive’s eligible dependents are no longer eligible
for COBRA continuation coverage (it is specifically understood that: (1) such
reimbursement will be equal to the portion of the cost of the Executive’s
pre-termination medical benefit coverage paid for by the Employer prior to
termination, and (2) if such reimbursement is prohibited by law or would result
in any penalties to the Employer, Employee and Employer will negotiate in good
faith for an alternative payment which is intended to provide Employee with
substantially similar economic benefit, but is not prohibited by law or result
in penalties for the Employer); and

(v) such portion of the then-unvested Option Award as would have vested during
the twelve (12) month period following the date of termination had Employee
remained in continuous service with Employer during such period shall vest
effective as of the termination date.

(c) Termination Without Cause Within First Twelve Months of Employee’s
Employment with Employer. Notwithstanding the foregoing, if Employer terminates
Employee for a reason other than Cause, death or Disability, or Employee resigns
for Good Reason within twelve months following the Effective Date, Employee
shall be entitled to the payments set forth in Section 7(b) and the following
from Employer:

(i) Payment, payable in equal installments in accordance with Employer’s
then-current payroll policies and practices over the Employment Period, as
defined below, following termination of employment, of continuing compensation
equal the product of (1) the sum of the Employee’s annualized Base Salary and
Target Cash Bonus, and (2) a fraction where the numerator is the Employment
Period and the denominator is 12 (the payments under this Section 8(c)(i) or
under Section 8(b)(i), “Compensation Continuation”); and

(ii) the Cash Bonus (if any) accrued, and unpaid, as of the date of

 

-7-



--------------------------------------------------------------------------------

termination for the calendar year prior to the calendar year in which the
termination occurs, payable when bonuses are otherwise payable by the Company;
and

(iii) the pro rata portion (as determined based on the number of days that
Employee was employed during a calendar year divided by 365) of Employee’s
Target Cash Bonus for the calendar year in which the termination occurs (the
“Pro Rata Bonus”), payable on the Payment Date (as defined below); and

(iv) if Employee elects continuation coverage pursuant to COBRA within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will provide Executive reimbursement of the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination) until the earlier of (A) an expiration of the period
equal to the Employment Period following the date of termination or (B) the date
upon which Executive and/or Executive’s eligible dependents are no longer
eligible for COBRA continuation coverage (it is specifically understood that:
(1) such reimbursement will equal to the portion of the cost of the Executive’s
pre-termination medical benefit coverage paid for by the Employer prior to
termination, and (2) if such reimbursement is prohibited by law or would result
in any penalties to the Employer, Employee and Employer will negotiate in good
faith for an alternative payment which is intended to provide Employee with
substantially similar economic benefit, but is not prohibited by law or result
in penalties for the Employer).

(d) Termination without Cause or Resignation for Good Reason in Connection with
a Change in Control. Notwithstanding the foregoing, if, during the Change in
Control Period (as defined below), (x) Employer (or any parent or successor of
Employer) terminates Employee’s employment for a reason other than Cause, death
or Disability, or (y) Employee resigns for Good Reason, then, subject to
Section 8(f), Employee shall be entitled to the benefits as provided in
Section 8(b) and (i) additionally, 100% of the then-unvested Option Award shall
immediately vest and (ii) instead of compensation described in
Section 8(b)(iii), Employee’s Target Cash Bonus for the calendar year in which
the termination occurs, payable on the Payment Date (as defined below).

(e) Definitions. For purposes of this Section 8, the following definitions
apply:

(i) “Cause” means the occurrence of any of the following, as determined in the
Board’s sole discretion: (A) Employee’s failure to materially perform her duties
to the standards required by Employer or Employee’s repeated neglect of
Employee’s duties under this Agreement (other than by reason of physical or
mental illness or disability that constitutes a Disability), which failure
remains uncured (if capable of cure as determined in good faith by the Board)
for ten (10) business days following written notice thereof by Employer to
Employee; provided, however, that, if such failure is not reasonably capable of
cure without material cost or liability to Employer, then this provision will be
triggered immediately upon such failure; (B) Employee’s willful misconduct,
material breach of any of Employer’s written employment policies or gross
insubordination, which act remains uncured (if capable of cure as determined in
good faith by the Board) for ten (10) business days following written notice
thereof by Employer to Employee; provided, however, that, if such failure is not
reasonably capable of cure without material cost or liability to Employer, then
this provision will be

 

-8-



--------------------------------------------------------------------------------

triggered immediately upon such failure; (C) Employee’s engagement in any
illegal act, substance abuse or any other misconduct that has a material adverse
effect on Employer’s reputation or business operations, assets, properties,
results of operations or financial condition, as reasonably determined by the
Board; (D) Employee’s (i) commission of an act involving dishonesty in the
execution of Employee’s duties, fraud, embezzlement or theft; (ii) (x)
indictment for, or plea of guilty or nolo contendere to, any crime constituting
a felony or (y) conviction of, or plea of guilty or nolo contendere to, any
crime (non-felony) involving moral turpitude; or (iii) engaging in any activity
that constitutes sexual harassment or discrimination or a material violation of
any written Employer policy applicable thereto; or (E) Employee’s material
breach of this Agreement (which breach is not otherwise covered by the
definition of Cause), which breach remains uncured (if capable of cure as
determined by the Board) for ten (10) business days following written notice
thereof by Employer to Employee; provided, however, that that, if such failure
is not reasonably capable of cure without material cost or liability to
Employer, then this provision will be triggered immediately upon such failure.

(ii) “Change in Control” shall have the meaning set forth in the Plan.

(iii) “Change in Control Period” means the period that commences upon a Change
in Control and ends on the one (1) year anniversary following a Change in
Control.

(iv) “Disability” shall mean if Employee is unable to perform the essential
functions of Employee’s position, with or without reasonable accommodation, due
to legal, physical or mental incapacity for a period beyond any leave to which
Employee is entitled under applicable law or Employer’s policies. Any leaves of
absence shall be unpaid unless otherwise required by applicable law. It is
acknowledged and agreed that termination pursuant to this provision as defined
herein shall not give rise to any right other than as expressly set forth
herein.

(v) “Employment Period” means the period equal to the shorter of (1) the longer
of (A) six months, and (B) the number of full months Employee was employed by
the Employer following the Effective Date and (2) 12 months.

(vi) “Good Reason” means the occurrence of any of the following without
Employee’s consent: (A) a material diminution in Employee’s duties and
responsibilities or a material negative change in Employee’s reporting
relationship (including any requirement that Employee stops reporting to the
Chief Executive Officer), (B) a material reduction of Employee’s base
compensation (other than in connection with a general decrease in base salaries
for the officers of Employer or any successor corporation), (C) a requirement
that Employee perform her services at a facility or location more than fifty
(50) miles from Employer’s location as of the Effective Date, or (D) Employer’s
material breach of this Agreement. No event or condition will constitute Good
Reason unless and until Employee has provided Employer with written notice of
the event or condition no later than sixty (60) days after the first occurrence
and Employer has failed to fully remedy such event or condition within thirty
(30) days of receiving such notice, and Employee must have terminated Employee’s
employment with Employer within thirty (30) days after the expiration of the
thirty (30)-day remedial period.

 

-9-



--------------------------------------------------------------------------------

(vii) A “termination of employment” shall mean the date that Employee
permanently ceases performing services for Employer as an employee even though
Employee may remain on Employer’s books and records as an employee so that
Employer may fulfill its obligations under this Section 8. Termination of
employment shall be deemed to occur when Employee experiences a “separation of
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended and restated (the “Code” and such Code section, “Section 409A”)

(f) Conditions to Receipt of Severance. Notwithstanding any other provision of
this Agreement, the receipt of any termination benefits (not otherwise required
to be provided to Employer under applicable law) pursuant to this Section 8 will
be subject to Employee signing and not revoking a separation agreement and
release of claims with Employer in substantially the form attached hereto as
Exhibit C (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following Employee’s termination of
employment (the “Release Deadline”). Notwithstanding the foregoing, the
termination benefits shall be paid or provided or shall commence on the first
payroll period following the date the Release becomes effective (the “Payment
Date”), and the first payment shall include all accrued amounts from the date of
termination; provided, that if termination of employment occurs in one calendar
year and the Release Deadline occurs in the next calendar year, then the Payment
Date shall be no earlier than January 1 of year in which Release Deadline
occurs. If the Release does not become effective and irrevocable by the Release
Deadline, then Employee will forfeit any rights to termination benefits under
this Agreement. In no event will termination benefits be paid or provided until
and unless the Release becomes effective and irrevocable by the Release
Deadline. In addition, in the event that Employee materially breaches (and fails
to cure, within ten (10) business days of receipt of written notice from
Employer of such material breach, if such breach is capable of cure) the
provisions of Sections 4 and 5, all Compensation Continuation and benefits to
which she may otherwise be entitled pursuant to this Section 8 will immediately
cease.

9. Ownership of Work Product and Inventions.

(a) Ownership. Employer shall own all rights to “Work Product” (as defined
below) created by Employee. Employee hereby assigns to Employer all copyright,
trademark, trade secrecy, and patent rights in the Work Product. Employee will
take all action reasonably requested by Employer to transfer rights to the Work
Product to Employer and to permit Employer to obtain copyright, trademark,
patent, or similar protection for the Work Product in its own name in any
jurisdiction. Employee hereby waives in whole any moral rights which she may
have in any such Work Product or any part or parts thereof. If Employee makes
any “Invention” (as defined below) during the Employment Term that Employee
believes does not belong to Employer under this Agreement, then Employee will
promptly notify the Board and will supply a written explanation of the reasons
for such belief. Employee is not the owner of any invention as of the date
hereof. Employee agrees that even if her employment is terminated by Employer,
Employee shall at all times provide reasonable cooperation with Employer in the
prosecution or defense of any lawsuit related to Employer activities in
connection with any copyright of Employer.

(b) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

-10-



--------------------------------------------------------------------------------

(i) “Work Product” means written materials created by Employee, Inventions made
by Employee, programs, fixes, routines, inventions, ideas, designs, manuals,
improvements, discoveries, processes, and any other results or properties of
Employee’s efforts, whether produced alone or with others, (A) relating to
Employer’s actual or anticipated business or (B) made or conceived during
working hours or developed with the aid of Employer’s personnel or assets.

(ii) “Invention” means any invention, including, without limitation,
information, inventions, contributions, improvements, ideas, or discoveries,
whether patentable or copyrightable or not, and whether or not conceived or made
during work hours.

(c) Limitations. All provisions of this Agreement relating to the assignment by
Employee of any invention or innovation are subject to the provisions of
California Labor Code Sections 2870, 2871 and 2872. Employee understands that,
in accordance with Section 2870 of the California Labor Code, the provisions of
this Agreement requiring assignment to Employer, without payment, of any rights
in any Inventions would not apply to any invention for which no equipment,
supplies, facility, or trade secret information of Employer was used and which
was developed entirely on Employee’s own time, unless (i) the invention relates
(A) directly to the business of Employer, or (B) to Employer’s actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work performed by Employee for Employer. A copy of California Labor
Code Sections 2870, 2871 and 2872 is attached to this Agreement as Exhibit B.

10. Compliance with Internal Revenue Code Section 409A. In the event that any
compensation or other payments payable under this Agreement are subject to
Section 409A, then Employee acknowledges and agrees that Employer shall adhere
to the provisions of Section 409A and any regulations or other guidance issued
thereunder. Employee agrees that she has reviewed or been advised to review (and
had ample opportunity to review) the provisions of this Agreement with
applicable legal and tax counsel to ensure compliance with Section 409A and that
Employer shall not be responsible for any adverse tax consequences experienced
by Employee in connection with this Agreement. Employee’s right to receive any
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate payments. For purposes of this Agreement,
references to “termination of employment” (and substantially similar phrases)
will be interpreted to mean a “separation from service” within the meaning of
Section 409A. If, as of the date of Employee’s “separation from service” from
Employer, Employee is a “specified employee” (within the meaning of
Section 409A), then: (a) each installment of the Compensation Continuation that,
in accordance with the dates and terms set forth in this Agreement, will in all
circumstances, regardless of when the “separation from service” occurs, be paid
within the short-term deferral period (as defined in Section 409A) will be
treated as a “short-term deferral” within the meaning of Treas. Reg.
Section 1.409A- l(b)(4) to the maximum extent permissible under Section 409A and
will be paid on the dates and terms set forth in this Agreement; and (b) each
installment of the Compensation Continuation that is not described in clause
(a) above and that would, absent this clause (b), be paid within the six-month
period following Employee’s “separation from service” from Employer will not be
paid until the date that is six months and one day after such “separation from
service” (or, if earlier, Employee’s death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day

 

-11-



--------------------------------------------------------------------------------

following Employee’s “separation from service” and any subsequent installments,
if any, being paid in accordance with the dates and terms set forth in this
Agreement; provided, however, that the preceding provisions of this clause
(b) will not apply to any installment of the Compensation Continuation if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treas. Reg. Section 1.409A-l(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treas. Reg. Section 1.409A-l(b)(9)(iii)
must be paid no later than the last day of Employee’s second taxable year
following the taxable year in which the “separation from service” occurs. The
determination of whether and when Employee’s “separation from service” from
Employer has occurred will be made in a manner consistent with, and based on the
presumptions set forth in, Treas. Reg. Section l.409A-1(h). Solely for purposes
of this paragraph, “Employer” will include all persons with whom Employer would
be considered a single employer under Section 414(b) and 414(c) of the Code. All
reimbursements and in-kind benefits provided under this Agreement will be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of any
eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

11. Section 280G. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between Employer and
Employee (collectively, the “Payments”) (a) constitute a “parachute payment”
within the meaning of Section 280G of the Code (“Section 280G”) and (b) but for
this Section 11, would be subject to the excise tax imposed by Section 4999 of
the Code (“Section 4999”), then (i) if immediately prior to transaction that
constitutes a “Change in Control” of Employer under Treas. Reg. Section 1.280G
which resulted in the Payments, the stock of Employer is not publicly traded and
the exemption described in Section 280G(b)(5) of the Code would apply to
payments by Employer to the Employee in connection with a Change in Control (as
defined in Section 280G and the regulations promulgated thereunder), Employer
and Employee shall cooperate in good faith in connection with Employer
satisfying the shareholder approval exemption under Section 280G(b)(5) of the
Code and the regulations thereunder, and (ii) if clause (i) does not apply, the
Payments will be reduced to the extent necessary so that no portion of such
Payments retained by Employee will be subject to excise tax under Section 4999;
provided, however, such reduction will only occur if after taking into account
the applicable federal, state and local income taxes and the excise tax imposed
by Section 4999, such reduction results in Employee’s receipt on an after-tax
basis, of the greatest amount of benefits under this Agreement, notwithstanding
that all or some portion of such benefits may be taxable under Section 4999 of
the Code. To the extent permitted by applicable law, and not a violation of
Sections 280G, 409A or 4999 of the Code, Employee will be entitled to elect the
order in which payments will be reduced. If Employee electing the order in which
payments will be reduced would result in violation of Section 409A or loss of
the benefit of reduction under Sections 280G or 4999, payments will be reduced
in the following order (1) severance payment based on multiple of Base Salary
and/or Cash Bonus or

 

-12-



--------------------------------------------------------------------------------

Target Cash Bonus; (2) other cash payments; (3) any pro-rated Cash Bonus paid as
severance; (4) acceleration of vesting of stock options with an exercise price
that exceeds the then fair market value of stock subject to the option, provided
such options are not permitted to be valued under Treas. Reg. Section 1.280G-1
Q/A – 24(c); (5) any equity awards accelerated or otherwise valued at full
value, provided such equity awards are not permitted to be valued under Treas,
Reg. Section 1.280G-1 Q/A – 24(c); (6) acceleration of vesting of stock options
with an exercise price that exceeds the then fair market value of stock subject
to the option, provided such options are permitted to be valued under Treas.
Reg. Section 1.280G-1 Q/A – 24(c); (7) acceleration of vesting of all other
stock options and equity awards; and (8) within any category, reductions will be
from the last due payment to the first. All determinations regarding the
application of this Section 11 shall be made by an accounting firm or consulting
group with nationally recognized standing and substantial expertise and
experience in performing calculations regarding the applicability of
Section 280G of the Code retained by Employer prior to the date of the
applicable change in control and reasonably acceptable to Employee (the “280G
Firm”). The 280G Firm will be directed to submit its determination and detailed
supporting calculations to both Employee and Employer within thirty (30) days
after notification from either Employer or Employee that Employee may receive
Payments which may be “parachute payments” within the meaning of Section 280G
(or such earlier or later date as Employer and Employee may agree). Employee and
Employer will each provide the 280G Firm access to and copies of any books,
records, and documents in their possession as may be reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this letter agreement. The fees and expenses of the 280G Firm for its services
in connection with the determinations and calculations contemplated by this
Section 11 will be borne by Employer. The costs of obtaining such determination
and all related fees and expenses (including related fees and expenses incurred
in any later audit) shall be borne by Employer.

12. Notices. All notices, requests, demands, claims, consents and other
communications that are required or otherwise delivered hereunder shall be in
writing and shall be deemed to have been duly given if (a) personally delivered,
(b) sent by nationally recognized overnight courier, (c) mailed by registered or
certified mail with postage prepaid, return receipt requested, or
(d) transmitted by email, to the parties hereto at the following addresses (or
at such other address for a party as shall be specified by like notice):

if to Employer, to:

Histogen Inc.

Attention: HR Department

10655 Sorrento Valley Road, Suite 200

San Diego, California 92121

Email:

With a copy to (which will not constitute notice):

Sheppard, Mullin, Richter & Hampton

LLP 333 South Hope Street, 48th Floor

Los Angeles, California 90071

Attention: Will Chuchawat

 

-13-



--------------------------------------------------------------------------------

Email: wchuchawat@sheppardmullin.com

if to Employee, to such address as set forth in Employer’s records, or to such
other address as the party to whom such notice or other communication is to be
given may have furnished to each other party in writing in accordance herewith.
Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) when sent, if sent by e-mail during
normal business hours on a business day (or, if not sent during normal business
hours on a business day, on the next business day after the date sent by
facsimile), (iii) on the next business day after dispatch, if sent by nationally
recognized, overnight courier guaranteeing next business day delivery, and
(iv) on the fifth business day following the date on which the piece of mail
containing such communication is posted, if sent by mail.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

14. Arbitration.

(a) Agreement to Arbitrate. Employee and Employer agree that any and all
disputes, claims or controversies whatsoever between them (and their affiliates,
if any) arising out of or related to (i) Employee’s employment with Employer, or
the termination thereof, (ii) Employee’s performance of services for Employer,
or (iii) this Agreement, will be settled by final and binding arbitration in
accordance with the rules and procedures of the Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) applicable to the dispute. JAMS rules for
Employment Arbitration are available at
http://www.jamsadr.com/rules-employment-arbitration/.

(b) Claims Subject to Arbitration. Claims subject to arbitration shall include,
but are not limited to, claims concerning the Employee’s employment with
Employer, Employee’s performance of services for Employer, and this Agreement,
including claims based on any federal, state, or local law, statute, or
regulation, including, but not limited to, any claims of discrimination,
harassment, retaliation or other conduct in violation of or arising under Title
VII of the Civil Rights Act of 1964 (as amended by the Civil Rights Act of
1991), the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the California Fair Employment and Housing Act, and the California
Family Rights Act, claims for unpaid wages, commissions, bonuses, stock options
or other employment compensation, claims for breach of contract or breach of
implied covenant (express or implied), claims of wrongful termination in
violation of contract or public policy, promissory estoppel, claims arising
under common law, and tort claims.

(c) Claims Not Subject to Arbitration. This arbitration provision does not apply
to or cover the following claims: (i) claims by Employee for workers’
compensation benefits; (ii) claims by Employee for unemployment compensation
benefits; and (iii) any claim that may not be compelled to arbitration as a
matter of law. Further, either Employee or

 

-14-



--------------------------------------------------------------------------------

Employer, in a court of competent jurisdiction, may seek to compel arbitration
under this Agreement, to enforce an arbitration award or to obtain preliminary
injunctive and/or other equitable relief in support of claims to be prosecuted
in an arbitration to the extent allowed by California Code of Civil Procedure
Section 1281.8.

(d) Arbitration Procedures. The arbitration shall take place in San Diego
County, California. The arbitration will be conducted before an arbitrator who
is a member of JAMS and mutually selected by the parties from the JAMS Panel. In
the event that the parties are unable to mutually agree upon an arbitrator,
selection of an arbitrator shall be governed by the applicable JAMS rules. The
arbitrator shall have the authority to grant all monetary or equitable relief
(including, without limitation, injunctive relief, ancillary costs and fees and
punitive damages) available under state and federal law. Either party shall have
the right to appeal any adverse rulings or judgments to the JAMS Panel of
Retired Appellate Court Justices. The arbitrator may grant any remedy or relief
to which the parties would have otherwise been entitled had the matter been
heard in a court of law, and shall not grant any remedy or relief that could not
have been granted had the matter been heard in a court of law. The parties agree
that the arbitrator shall not have the power to commit errors of law or legal
reasoning, and that the award may be vacated or corrected on appeal to a
California state court of competent jurisdiction for any such error. Judgment on
any award rendered by the arbitrator may be entered and enforced by any court
having jurisdiction thereof.

To the extent permitted by law, the hearing and all filings and other
proceedings shall be treated in a private and confidential manner by the
arbitrator and all parties and representatives, and shall not be disclosed
except as necessary for any related judicial proceedings or as required by
applicable law.

(e) Attorneys’ Fees and Costs. Except as provided by applicable law, Employer
and Employee shall equally pay the arbitrator’s fees, arbitration expenses and
any other costs unique to the arbitration proceeding. All other costs, expenses
and attorneys’ fees shall be borne by the party incurring them. Any postponement
or cancellation fee imposed by the arbitration service will be paid by the party
requesting the postponement or cancellation, unless the arbitrator determines
otherwise. Any other fees charged or imposed by JAMS or the arbitrator shall be
paid as directed by JAMS or the arbitrator, as applicable. The arbitrator shall
award attorneys’ fees, costs and other expenses of arbitration to the prevailing
party in the manner and to the extent authorized by applicable law. At the
conclusion of the arbitration, each party agrees to pay promptly any arbitration
award imposed against that party.

(f) Remedy. Except as provided by the JAMS rules or this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between Employee
and Employer. Accordingly, except as provided for by the JAMS rules or this
Agreement, neither Employee nor Employer will be permitted to pursue court
action regarding claims that are subject to arbitration and THE PARTIES HEREBY
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE, CLAIM OR CONTROVERSY DECIDED BY A JUDGE
OR JURY IN A COURT.

BY SIGNING THIS AGREEMENT, THE PARTIES FURTHER AGREE THAT EACH MAY BRING OR
PURSUE CLAIMS AGAINST THE OTHER ONLY IN THEIR

 

-15-



--------------------------------------------------------------------------------

INDIVIDUAL CAPACITIES, AND MAY NOT BRING OR PURSUE CLAIMS OR ACT AS A PLAINTIFF,
CLASS MEMBER OR REPRESENTATIVE IN ANY PURPORTED CLASS, REPRESENTATIVE OR
COLLECTIVE PROCEEDING, SUBJECT TO AND CONSISTENT WITH APPLICABLE LAW. THE
PARTIES FURTHER AGREE THAT THE ARBITRATOR MAY NOT PRESIDE OVER ANY FORM OF A
REPRESENTATIVE OR CLASS PROCEEDING. NOTWITHSTANDING THE FORGOING, NOTHING IN
THIS AGREEMENT PREVENTS EITHER PARTY FROM PURSUING A REPRESENTATIVE OR
COLLECTIVE ACTION IN COURT THAT MAY NOT BE COMPELLED TO ARBITRATION AS A MATTER
OF LAW.

15. Consent to Jurisdiction. In any proceeding seeking equitable relief, to
enforce arbitration or an arbitral award, or in the event that arbitration
cannot be enforced, each of the parties hereby irrevocably and unconditionally
agrees to submit to the exclusive jurisdiction of the appropriate state and
federal courts situated in San Diego, California in any dispute, controversy,
suit or action arising out of or in connection with this Agreement or any
associated agreement or document and hereby waives in advance any objection or
defense to such jurisdiction, including any defense based on lack of personal
jurisdiction or forum non conveniens. Each of the parties hereby acknowledges
that it is the intent of all parties hereto that any judgment, order or decree
of any such court may be enforced in any court or other tribunal of competent
jurisdiction in the United States of America or any other jurisdiction
throughout the world and hereby waives and agrees not to assert any defense to
the enforcement of any such judgment, order or decree in any such court or
tribunal.

16. Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

17. Severability. It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the law
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not be invalid,
prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

18. Amendments, Modifications and Waivers. The terms and provisions of this
Agreement may not be modified or amended, nor may any of the provisions hereof
be waived, temporarily or permanently, except pursuant to a written instrument
in ink executed by the parties hereto. Any waiver shall not operate or be
construed as a waiver of any subsequent breach by another party.

19. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns; provided, that no party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the written consent of
each other party, except that Employer may assign and

 

-16-



--------------------------------------------------------------------------------

transfer all or any portion of its rights and obligations under this Agreement
to any of its affiliates; provided, however, that no such assignment shall
affect Employer’s obligations under this Agreement. Any attempted assignment in
violation of this Section shall be void. This Agreement is personal in nature as
to Employee and may not be assigned by her. The parties agree that this
Agreement shall survive Employee’s employment by Employer and is binding upon
Employee’s heirs and legal representatives, and that Employer is an express
third party beneficiary of this Agreement.

20. Captions. The captions are included in this Agreement for convenience of
reference only and shall be ignored in the construction or interpretation of
this Agreement.

21. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if such signatures
were upon the same instrument. A facsimile, photocopied signature (which may be
delivered by facsimile) or email with scan attachment shall be deemed to be the
functional equivalent of an original for all purposes. This Agreement shall
become effective when each party has received a counterpart of this Agreement
signed by the other party.

22. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matters addressed herein and
supersedes any prior understandings, agreements or representations, by or among
such parties, whether written or oral.

23. Construction. The parties have participated jointly, with counsel of their
own choosing, in the negotiation and drafting of this Agreement. If an ambiguity
or question of intent or interpretation arises, this Agreement will be construed
as if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement.

24. Acknowledgment. Employee acknowledges that she has had the opportunity to
consult with independent counsel of her own choice concerning this Agreement,
and that she has taken advantage of that opportunity to the extent that she
desires. Employee further acknowledges that she has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it
voluntarily based on her own judgment.

[Signature page follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

Susan A. Knudson                      Histogen Inc.

/s/ Susan A. Knudson

    By:  

/s/ Richard W. Pascoe

    Name:   Richard W. Pascoe     Title:   Chief Executive Officer

Signature Page to Executive Employment Agreement



--------------------------------------------------------------------------------

Schedule 1

Pre-Approved Boards

Freedom Dogs – a not for profit organization providing service dog support for
our service men and women with PTSD

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

For purposes of this Exhibit A only, “Employer” means Employer and its
affiliates.

A. “Trade Secrets” are defined as information of Employer, including, but not
limited to, a formula, pattern, compilation, program, device, method, technique,
or process, that: (1) derives independent economic value, actual or potential,
from not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use, and (2) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

B. “Records” include, but are not limited to, all books and records of Employer
and its subsidiaries, including all accounting (including accounting work
papers), financial reporting, tax, business, marketing, environmental, legal,
corporate and other files, documents, instruments and papers, whether originals,
copies (including computer generated, recorded or stored records) or otherwise,
customer lists, advertising and promotional materials, financial statements,
budgets, projections, financial, tax and accounting records, personnel records,
compliance records, ledgers, journals, deeds, legal documents, title policies,
manuals, minute books, stock certificates and books, stock transfer ledgers,
contracts, franchises, permits, licenses, reports, management information
systems, computer tapes, discs and other files, retrieval programs, operating
data or plans and environmental studies.

C. “Confidential Information” is defined as Employer’s Trade Secrets, Records
and other proprietary information relating to Employer’s businesses, business
methods, personnel and customers.

Notwithstanding anything to the contrary as set forth in this Exhibit A, Trade
Secrets, Records or Confidential Information shall not include information that:
(a) is already available to and known by third parties in the public domain
through no fault of Employee, (b) becomes available to and known by third
parties in the public domain through no fault of Employee, or (c) is obtained by
Employee from a third party not under confidentiality obligations and without a
breach of any obligations of confidentiality.

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTIONS

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of her rights in an invention to
her employer shall not apply to an invention that the employee developed
entirely on her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of her rights
in any invention to her employer, the employer must also, at the time the
agreement is made, provide a written notification to the employee that the
agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

RELEASE

See attached.

Exhibit C



--------------------------------------------------------------------------------

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

This Confidential Severance Agreement and General Release (the “Agreement”) is
entered into by and between [Employee Name] (“Employee”) and Histogen Inc., a
Delaware corporation (the “Company”) (each a “Party” and collectively the
“Parties”).

WHEREAS, the Employee signed an Executive Employment Agreement with the Company
on                 , 20[    ] (the “Employment Agreement”), the Employee has
been employed by the Company on an at-will basis since on or about
                , 20[    ];

WHEREAS, the Employee’s employment, positions and offices with the Company have
terminated effective                , 20[    ] (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Company Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to the Employee’s employment with or separation from the Company.

NOW, THEREFORE, the Company and the Employee, for good and valuable
consideration receipt of which is hereby acknowledged, hereby agree as follows:

1. Separation of Employment; Stock Options; Benefits.

(a) Separation of Employment. The Employee’s employment with the Company ended,
and the Employee shall be deemed to have separated from any and all offices and
positions with the Company and with any of its related entities, for all
purposes, on the Separation Date. The Employee acknowledges and represents that,
other than the consideration set forth in this Agreement, the Company has paid
or provided all salary, wages, bonuses, accrued vacation/paid time off,
premiums, leaves, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to the
Employee.

(b) Stock Options. Employee was granted options to purchase shares of common
stock of the Company as set forth on Exhibit A1 hereto (the “Option Awards”),
pursuant to the Company’s [    ] Plan (the “Plan”) and the stock option
agreement thereunder (the “Option Agreement”). The Employee acknowledges and
agrees that the Option Awards are the only stock options or other capital stock
of the Company that Employee has received. All vesting of the Option Awards
ceased as of the Separation Date and all unvested stock options under the Option
Awards were immediately forfeited on the Separation Date. Any vested, but
unexercised, stock options under the Option Awards will continue to be subject
to the Plan and the Option Agreement. The Employee further acknowledges that she
may exercise any outstanding vested, and unexercised, stock options under the
Option Awards at any time within her applicable post-

 

1 

NTD: Exhibit A to include list of each stock option grant, number of shares
vested and unvested as of the Separation Date, and the post-termination exercise
period. Section to be revised if accelerated vesting is part of severance.

 

Exhibit C

-1-



--------------------------------------------------------------------------------

termination exercise period for each Option Award (which post-termination
exercise period is set forth on Exhibit A). If the Employee does not exercise
her vested stock options under the Option Awards by the end of the applicable
post-termination exercise period, then any such unexercised stock options will
terminate.

(c) Benefits. The Employee’s health insurance benefits shall cease on
[            ]2, subject to the Employee’s right to continue her health
insurance under COBRA (as defined herein), provided the Employee timely elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. The Employee’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options, and the accrual of
bonuses, vacation, and paid time off, ceased as of the Separation Date. The
Company will provide the Employee with a COBRA notice within the time period by
law.

2. Severance. In consideration for Employee signing this Agreement, and subject
to the conditions set forth below, provided Employee does not revoke Employee’s
acceptance in the manner set forth in paragraph 5, Employee will receive the
following severance benefits (“Severance”):

(a) Severance Payment. Employee will be paid the severance described in
Section 8( ) of the Employment Agreement pursuant to the terms of the Employment
Agreement.

(b) Conditions. Employee agrees that Employee’s full compliance in all respects
with each and every term of this Agreement, including without limitation, the
obligations set forth in paragraphs 4 and 5, is an express condition to the
Company’s obligation to provide the Severance set forth herein.

3. Release. Employee, and Employee’s successors, heirs, agents, and assigns,
release and forever discharge the Company and its current and former parent
companies, subsidiaries, agents, employees, officers, directors, owners,
executives, trustees, representatives, attorneys, related organizations,
assigns, and successors (hereafter referred to collectively as the “Released
Parties”), and each of them, from any and all liabilities, claims, causes of
action, charges, complaints, commissions, obligations, costs, losses, damages,
injuries, attorneys’ fees, and other legal responsibilities, of any form
whatsoever, whether known or unknown, unforeseen, unanticipated, unsuspected or
latent, that Employee has incurred or expects to incur, or now owns or holds, or
has at any time heretofore owned or held, or may at any time own, hold, or claim
to hold by reason of any matter or thing arising from any cause whatsoever prior
to the date of Employee’s execution of this Agreement, including but not limited
to Employee’s employment with the Company, and the termination of that
employment.

This release extends to any and all claims including, but not limited to, any
alleged: (a) violation of the California Fair Employment and Housing Act, the
California Wage Orders, the Private Attorneys General Act, the Employee
Retirement Income Security Act of 1974, Title VII of the Civil Rights Act, the
Age Discrimination in Employment Act, the Worker Adjustment and Retraining
Notification Act, the California Labor Code, the California Government Code, the

 

2 

NTD: To be Separation Date or such other date in accordance with the Company
health benefit plan.

 

Exhibit C

-2-



--------------------------------------------------------------------------------

Fair Labor Standards Act, the Occupational Safety and Health Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Americans With
Disabilities Act, the Family Medical Leave Act, the California Family Rights
Act, the California Business and Professions Code, and/or state and federal
False Claims acts; (b) discrimination, harassment, retaliation, breach of any
express or implied employment contract or agreement, wrongful discharge, breach
of the implied covenant of good faith and fair dealing, intentional or negligent
infliction of emotional distress, misrepresentation, fraud, defamation,
interference with prospective economic advantage, and/or failure to pay wages
due or other monies owed; and (c) violation of any local, state or federal law,
regulation, ordinance, and/or public policy, violation of any contract, or tort
or common law claim having any bearing whatsoever on the terms and conditions
and/or cessation of employment with any of the Released Parties. Notwithstanding
the releases set forth above, this Agreement does not release any claim that is
prohibited from being released as a matter of law.

Employee understands that nothing in this release prevents Employee from filing
a charge or complaint with or from participating in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”),
National Labor Relations Board, or any other federal, state, or local agency
charged with the enforcement of any employment laws, although Employee
understands that by signing this Agreement, Employee waives the right to recover
any damages or to receive other relief in any claim or suit brought by or
through the EEOC, or any other state or local deferral agency on Employee’s
behalf. This Agreement also does not affect Employee’s right to report a
violation of securities laws or participate in an investigation conducted by the
U.S. Securities and Exchange Commission.

4. Section 1542. Employee expressly waives any and all rights that Employee may
have under Section 1542 of the Civil Code of the State of California, which
states, in part: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH
THE DEBTOR.” Employee expressly waives and releases any and all right to
benefits that Employee may have under California Civil Code § 1542, to the
fullest extent Employee may do so lawfully. Employee further acknowledges that
Employee may later discover facts different from or in addition to those facts
now known to Employee or believed by Employee to be true with respect to any or
all of the matters covered by this Agreement, and Employee agrees that this
Agreement nevertheless shall remain in full and complete force and effect.

5. Older Worker’s Benefit Protection Act. This Agreement constitutes a knowing
and voluntary waiver of any and all rights or claims that Employee has or may
have under the Federal Age Discrimination In Employment Act, as amended by the
Older Workers’ Benefit Protection Act of 1990, 29 U.S.C. §§ 621 et seq. This
paragraph and this Agreement are written in a manner calculated to be understood
by Employee. Employee is hereby advised in writing to consult with an attorney
before signing this Agreement. Employee acknowledges that, in return for this
Agreement, Employee will receive consideration beyond that which Employee was
already entitled to receive before entering into this Agreement. Employee
acknowledges that Employee has had a reasonable time of up to 21 days in which
to consider this Agreement, as required by the Older Workers’ Benefits
Protection Act. If Employee decides not to use all 21

 

Exhibit C

-3-



--------------------------------------------------------------------------------

days, Employee knowingly and voluntarily waives any claims that Employee was not
given the 21-day period or did not use the entire 21 days to consider this
Agreement. Employee may revoke this Agreement at any time within the 7-day
period following the date Employee signs this Agreement by providing written
notice of revocation to the Company. This Agreement shall not become effective
or enforceable until 12:01 a.m. on the 8th day after Employee signs the
Agreement.

6. No Admissions. Neither this Agreement nor the furnishing of the consideration
for this Agreement shall be deemed or construed as an admission of liability or
wrongdoing on the part of the Released Parties, nor shall this Agreement or the
furnishing of the consideration for this Agreement be admissible as evidence in
any proceeding other than for the enforcement of this Agreement.

7. Indemnification. No Party or attorney for any Party has made any
representations or warranties regarding the taxability of the monetary payment
made herein. Employee will assume all risks regarding the tax consequences of
the monetary payment to Employee, if any. Employee agrees to indemnify and hold
harmless the Released Parties against any assessment of payroll, withholding,
FICA, or other taxes or penalties to Employee on said payment, if any.

8. Further Claims. Employee has not and will not file any charges against any of
the Released Parties based upon, arising out of, or relating to any claim,
demand, or cause of action released herein. Employee has not and will not
institute a lawsuit in any state or federal court, based upon, arising out of,
or relating to any claim, demand, or cause of action released herein. Employee
has not and will not participate, assist, or cooperate in any claim, charge,
suit, complaint, action or proceeding against any of the Released Parties,
unless and to the extent required or compelled by law. Employee has not and will
not encourage and/or solicit any third party to file any claim, charge, suit,
complaint, action or proceeding against any of the Released Parties. This
provision does not apply to claims challenging the validity of the Agreement
under the Age Discrimination in Employment Act or any other charges or rights
that cannot be waived as a matter of law.

9. Further Payments. Employee acknowledges that the Company has already provided
Employee with payment for any and all wages, compensation, commissions,
vacation, sick leave, overtime, expenses, options, bonuses, profit sharing,
benefits, insurance, and/or any other form of payment from the Released Parties
arising out of or related in any way to Employee’s employment with the Company.

10. Workplace Injuries. Employee represents and acknowledges that Employee has
not sustained any workplace injury of any kind during Employee’s employment with
the Company, and Employee does not intend to file any claim or seek any benefits
of any kind under workers’ compensation.

11. Prior Agreements. This Agreement does not alter, modify or impact the
confidentiality provisions and the restrictive covenants set forth in any prior
agreements between the Parties, including, without limitation, the provisions in
the Employment Agreement regarding nondisclosure of the Company’s Trade Secrets
and Confidential Information (as defined therein), ongoing nonsolicitation and
nondisparagement obligations and all other ongoing or post-employment
obligations therein or in any other agreement with or for the benefit of the
Company, which shall continue in full force and effect, nor does it affect
Employee’s obligation to comply with those provisions and covenants.

 

Exhibit C

-4-



--------------------------------------------------------------------------------

12. Miscellaneous. Employee has full authority to enter into this Agreement and
to be bound by it. Employee is voluntarily entering into this Agreement free of
any duress or coercion. Employee was advised to and has had the opportunity to
consult legal counsel of Employee’s own choosing with respect to the execution
and legal effect of this Agreement. This Agreement constitutes the entire
agreement between the Parties and supersedes any and all other agreements or
understandings, either oral or written, between the Parties with respect to the
subject matter hereof, provided that Employee must continue to comply with the
agreements referenced in Paragraph 11 herein. Each Party to this Agreement
acknowledges that no representations, inducements, promises, or other agreements
have been made by or on behalf of any Party except those covenants, agreements
and promises embodied in this Agreement. This Agreement cannot be modified in
any respect except in a written instrument signed by the Parties. In the event
that any provision of this Agreement is held to be void, null or unenforceable,
the remaining portions will remain in full force and effect. Any uncertainty or
ambiguity in the Agreement will not be construed for or against any Party based
on the attribution of drafting to any Party. This Agreement may be executed by
the Parties in any number of counterparts, which are defined as duplicate
originals, all of which taken together will be construed as one document. A
faxed or .pdf copy of this Agreement may be deemed an original. This Agreement
will be construed and governed by the laws of the State of California.

13. Attorneys’ Fees and Costs For Legal Proceedings. If any party to this
Agreement is required to enforce any term of this Agreement in any proceeding,
the prevailing party shall be entitled to all reasonable attorneys’ fees and
costs expended to enforce this Agreement, in addition to any other relief to
which the prevailing party may be entitled.

[Signature page follows]

 

Exhibit C

-5-



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY, THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

DATED:                         

         

               [Employee Name]     Histogen Inc. DATED:                         
      By  

         

      [Name]     Title:  

             

 

Exhibit C

-6-